Appellant was convicted in the County Court of Fisher County for the offense of unlawfully selling intoxicating liquor in a dry area, and his punishment was assessed at a fine of $100.00.
The only evidence introduced upon the trial of the case is that coming from an inspector for the Texas Liquor Control Board, who testified that he bought a pint of whisky from the appellant on June 11, 1939, and paid him a dollar therefor. Appellant did not testify upon the trial and introduced no evidence in his behalf.
The only bill of exception found in the record is that complaining of the action of the court in overruling appellant's motion to quash the complaint and information upon the ground that same are insufficient to charge any offense. The particular objection which the appellant makes is not pointed out and we have been unable to discover what he has in mind. The bill points out no error, and we are unable to discover any error from the record requiring a reversal of the case, for which reason it is affirmed.